                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

BEVERLY WALL and                            )
JOHNNY WALL,                                )
                                            )
                   Plaintiffs,              )
vs.                                         )      No. 3:18-cv-00598
                                            )      JURY DEMAND
WAL-MART STORES EAST, L.P.,                 )      JUDGE CRENSHAW
                                            )      MAGISTRATE HOLMES
                   Defendant.               )

                DEFENDANT’S MOTION FOR SUMMARY JUDGEMENT

       Defendant Wal-Mart Stores East, LP (“Wal-Mart”) hereby

moves this Honorable Court for summary judgement.

       This is a premises liability case.

       Plaintiff brought this action to recover for injuries

allegedly sustained on August 19, 2017, when she tripped on a

pallet in the produce section at Wal-Mart store #3495 located in

Clarksville, Tennessee.

                                    GROUNDS

       Wal-Mart    is   entitled    to   summary    judgment    because(1)the

plaintiff cannot establish that Wal-Mart had a duty to remove or

warn of any alleged danger posed by the pallet, and (2) plaintiff’s

comparative fault caused the accident and bars plaintiff’s claims.

There is no genuine dispute as to any material fact, and Wal-Mart

is entitled to judgment as a matter of law.




                                    Page -1-

      Case 3:18-cv-00598 Document 24 Filed 02/03/20 Page 1 of 2 PageID #: 58
                          SUPPORTING DOCUMENTS

    In support of this Motion, Wal-Mart submits a memorandum of

law, a statement of material facts, and excerpts from Beverly

Wall’s deposition, pp. 25-27, 31-33, 48-51, 54, 56-57, 82-83

(attached hereto as Exhibit A).

    Based upon the foregoing and the documents filed

contemporaneously herewith, Wal-Mart respectfully requests that

this Honorable Court enter an Order granting this Motion for

summary judgment and dismissing all claims against Wal-Mart

accordingly.

                                      RESPECTFULLY SUBMITTED:



                                       s/ Greg Callaway
                                      Greg Callaway, No. 18575
                                      Howell & Fisher, PLLC
                                      3310 West End Avenue, Suite 550
                                      Nashville, TN 37203
                                      Direct: (615) 921-5226
                                      Office: (615) 244-3370
                                      Fax:    (615) 244-3518
                                      gcallaway@howell-fisher.com
                                      Attorney for Defendant


                        CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing was served via ECF
upon Billy J. Marlowe, 404 James Robertson Pkwy., Suite 1613,
Nashville, TN 37219; on this 3rd day of February 2020.


                                       s/ Greg Callaway




                                 Page -2-

   Case 3:18-cv-00598 Document 24 Filed 02/03/20 Page 2 of 2 PageID #: 59
